Citation Nr: 1436730	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  05-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 1972.  He died in December 2003.  The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2004 rating decision in which the RO, inter alia, denied service connection for the cause of the Veteran's death.  In August 2004, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2005. 

In a March 2009 decision, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Memorandum Decision, the Court vacated the Board's March 2009 decision and remanded the matters to the Board for further proceedings consistent with the Memorandum Decision. 

In May 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim for service connection for the cause of the Veteran's death (as reflected in a June 2012 supplemental SOC (SSOC)) and returned this matter to Board for further appellate consideration. 

In November 2012, the Board again remanded the claim on appeal to the Agency of Original Jurisdiction (AOJ) (the RO, via the AMC) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim for service connection for the cause of the Veteran's death (as reflected in an August 2013 SSOC) and returned this matter to Board for further appellate consideration.

For the reason expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also notes that, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board previously remanded this appeal in May 2011 and November 2012, inter alia, to obtain a VA medical opinion that addressed whether the Veteran's confirmed in-service exposure to asbestos and/or lead paint at least as likely as not caused or contributed to the Veteran's cause of death.  The remand instructions specifically requested that the physician consider and discuss, inter alia, a September 2003 VA examination report and a 2003 opinion from the Veteran's treating pulmonologist that the Veteran's "substantial" exposure to asbestos was sufficient to produce a significant lung burden of asbestos fibers.

Following the November 2012 remand, the Veteran's claims file was sent to a VA pulmonologist for an opinion addressing the above-noted questions.  An August 2013 VA examination report, however, did not discuss the September 2003 VA examination report or the 2003 opinion from the Veteran's treating pulmonologist.  As the examiner did not address this evidence, the Board cannot determine whether or not he had knowledge of pertinent case facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  A clarifying opinion is needed.  38 C.F.R. § 4.2.  Accordingly, the AOJ should obtain from the  August 2013 examiner an appropriate addendum opinion.  

Prior to undertaking appropriate action to obtain the requested medical opinion, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should advise the appellant that she may obtain and submit an addendum opinion from Dr. Young explaining his conclusion that the Veteran demonstrated asbestos-related disease.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

Specifically advise the appellant that she may obtain and submit an addendum opinion from Dr. Young explaining his conclusion that the Veteran demonstrated asbestos-related disease.

Also clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
3.  After all available records and/or responses have been associated with the claims file, arrange to obtain an addendum opinion from the VA pulmonologist who provided the August 2013 medical report.

The contents of the Veteran's entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to, and be reviewed by, the designated physician.

Specifically, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that a disability of service origin, to include lead paint and asbestos exposure therein, caused, or contributed substantially or materially to cause, the Veteran's death.  The examiner is instructed that Veteran's in-service exposure to asbestos and lead paint has been conceded. 

In rendering the requested opinion, the physician should specifically comment upon the likelihood and extent to which the Veteran's terminal lung disability may have been due to the confirmed asbestos exposure and/or paint exposure in service.  

The physician's attention is directed towards the following evidence:

* service treatment and personnel records which include hospitalized treatment for pneumothorax;
* the Veteran's certificate of death;
* a November 2000 VA treatment record assessing the Veteran with an overlying infectious process in addition to underlying drug-resistant MAC with other possible etiologies including rapid progression of MAC disease, obstructive pneumonia or "less likely, pulmonary fibrosis secondary to asbestos exposure or neoplasm";
* a September 2001 VA examination report concluding that the Veteran's Mycobacterium avium intracellulare and chronic obstructive pulmonary disease were less likely caused by the pneumothorax in service;
* a September 2003 opinion from VA pulmonologist Dr. Young;
* a September 2003 VA examination report which included a "B" reading radiographic report; and
* a December 2003 record from Duplin General Hospital noting that, in addition to chronic MAI infection, "there is a question of asbestos involvement here as well."

To assist the Board in adjudicating this case, the physician must discuss the following:
* the likelihood and extent to which the Veteran's terminal lung disability may have been due to the confirmed asbestos exposure and/or paint exposure in service with discussion of the service treatment and personnel records, the Veteran's certificate of death, the September 2003 VA examination report, and all pertinent medical treatment reports of record;
* the 2003 opinion from the Veteran's VA treating pulmonologist that the Veteran's "substantial" exposure to asbestos was sufficient to produce a significant lung burden of asbestos fibers.  The physician should discuss the significance of the pulmonologist's characterization of the Veteran's asbestos exposure as "substantial," while the degree of in-service exposure that VA conceded was noted to be "minimal."  The physician should also discuss the VA treating pulmonologist's opinion that while the extent of pulmonary asbestos was unable to be quantified, there were clinical features of the Veteran's lung disease that were consistent with asbestos as a major contributing factor to the degree of lung injury he had in 2003, just prior to or at the time of his death;
* the significance of the September 2003 VA examination report which included a "B" reading radiographic report; and
* an explanation as to whether there is an alternative medical explanation for the Veteran's obstructive breathing problems in light of the cavitary and fibrotic radiographic abnormalities other than asbestos-related disease.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  In particular, the AOJ must ensure that the VA examiner fully discusses those items in the "must discuss" section in the preceding paragraph.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all evidence and legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

